DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al. (US 2015/0319700, Oteri hereafter) in view of Itagaki et al. (US 2018/0199380, Itagaki hereafter).
RE claim 1, Oteri discloses a method, comprising: detecting a non-primary subband of an operating bandwidth comprising a primary subband and the non-primary subband to be idle; and performing a transmission on at least the non-primary subband (Paragraphs 237, 274 and 278-282).
Oterei does not explicitly disclose wherein the detecting of the non-primary subband to be idle comprises performing enhanced distributed channel access (EDCA) backoff on the non-primary subband using at least a static or dynamic preamble detection (PD) threshold or a static or dynamic energy detection (ED) threshold.
However, Itagaki teaches wherein the detecting of the non-primary subband to be idle comprises performing enhanced distributed channel access (EDCA) backoff on the non-primary subband using at least a static or dynamic preamble detection (PD) threshold or a static or dynamic energy detection (ED) threshold (Paragraphs 51 teaches Enhanced Distributed Channel Access or EDCA which is stated as a known channel access algorithm of the IEEE 802.11 standard. A backoff counter is used to determine whether a given channel is idle or not. If a channel is determined to be idle, a packet is transmitted. Paragraphs 62 and 67 further teaches methods by which a communication device can determine if a channel is idle. The first is by use of preamble detection. The second is by measuring RSSI and determine whether this RSSI exceeds and energy detection threshold.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Oteri with the teachings of Itagaki since such a modification would have involved the mere application of a known technique (the IEEE standard’s EDCA algorithm and the Preamble Detection and/or Energy Detection threshold) to a piece of prior art ready for improvement (the CCA determinations as disclosed by Oterei).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 2, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri further discloses wherein performing of the transmission on at least the non-primary subband comprises: independently determining a first transmit power for transmission on the primary subband and a second transmit power for transmission on the non-primary subband based on a respective allowed transmit power over each of the primary subband and the non-primary subband; and performing a respective transmission on each of the primary subband and the non-primary subband using the first transmit power and the second transmit power, respectively (Paragraphs 237, 274 and 278-282).
RE claim 3, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri further discloses wherein performing of the transmission on at least the non-primary subband comprises: jointly determining a first transmit power for transmission on the primary subband and a second transmit power for transmission on the non-primary subband based on a minimum allowed transmit power over the primary subband and the non- primary subband; and performing a respective transmission on each of the primary subband and the non-primary subband using the first transmit power and the second transmit power, respectively, wherein the first transmit power and the second transmit power are equal (Paragraphs 237, 274 and 278-282).
RE claim 4, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri further discloses wherein performing of the transmission on at least the non-primary subband comprises performing physical channel sensing on the non-primary subband or a non- primary channel in the non-primary subband; and adjusting the transmit power in transmission on the non-primary subband or the non-primary channel based on a result of the physical channel sensing(Paragraphs 237, 274 and 278-282).
RE claim 9, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri further discloses wherein: the detecting the non-primary subband to be idle comprises: detecting the primary subband to be idle by performing enhanced distributed channel access (EDCA) on the primary subband with a static preamble detection (PD) threshold set at a minimum threshold (Paragraph 108); and detecting the non-primary subband to be idle by performing point coordination function (PCF) inter-frame space (PIFS) energy detection (ED) on the non-primary channel (Paragraphs 225 and 281-282), and the performing of the transmission on at least the non-primary subband comprises: either: transmitting on the primary subband without power adjustment; or jointly determining a first amount of power adjustment and a second amount of power adjustment for the primary subband and the non-primary subband, respectively; and transmitting on the non-primary subband with a transmit power by adjusting the transmit power based on a result of physical channel sensing on the non-primary subband (Paragraphs 237, 274 and 278-282).
RE claim 10, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri further discloses wherein: the detecting the non-primary subband to be idle comprises: detecting the primary subband to be idle by performing enhanced distributed channel access (EDCA) on the primary subband with a dynamic preamble detection (PD) threshold set between a minimum threshold and a maximum threshold (Paragraph 108);; and detecting the non-primary subband to be idle by performing point coordination function (PCF) inter-frame space (PIFS) energy detection (ED) on the non-primary channel, and the performing of the transmission on at least the non-primary subband comprises (Paragraphs 225 and 281-282): jointly or independently determining a first amount of power adjustment and a second amount of power adjustment for the primary subband and the non-primary subband, respectively; transmitting on the primary subband with a first reduced transmit power by adjusting a first transmit power on the primary subband by the first amount of power adjustment; and transmitting on the non-primary subband with a second reduced transmit power by adjusting a second transmit power on the non-primary subband by the second amount of power adjustment(Paragraphs 237, 274 and 278-282).
RE claim 11, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri further discloses wherein: the detecting the non-primary subband to be idle comprises: detecting the primary subband to be busy; and detecting the non-primary subband to be idle by performing enhanced distributed channel access (EDCA) backoff on the non-primary channel  (Paragraph 108) using a static or dynamic PD threshold or a static or dynamic energy detection (ED) threshold(Paragraphs 225 and 281-282), and the performing of the transmission on at least the non-primary subband comprises: refraining from transmission on the primary subband; and transmitting on the non-primary subband with a transmit power by adjusting the transmit power based on a result of physical channel sensing on the non-primary subband(Paragraphs 237, 274 and 278-282).
RE claim 13, Oteri discloses an apparatus, comprising: a transceiver configured to communicate wirelessly over an operating bandwidth comprising a primary subband and a non-primary subband; and a processor coupled to the transceiver and configured to perform operations comprising: detecting, via the transceiver, the non-primary subband to be idle; and performing a transmission, via the transceiver, on at least the non- primary subband (Paragraphs 237, 274 and 278-282).
Oterei does not explicitly disclose wherein the detecting of the non-primary subband to be idle comprises performing enhanced distributed channel access (EDCA) backoff on the non-primary subband using at least a static or dynamic preamble detection (PD) threshold or a static or dynamic energy detection (ED) threshold.
However, Itagaki teaches wherein the detecting of the non-primary subband to be idle comprises performing enhanced distributed channel access (EDCA) backoff on the non-primary subband using at least a static or dynamic preamble detection (PD) threshold or a static or dynamic energy detection (ED) threshold (Paragraphs 51 teaches Enhanced Distributed Channel Access or EDCA which is stated as a known channel access algorithm of the IEEE 802.11 standard. A backoff counter is used to determine whether a given channel is idle or not. If a channel is determined to be idle, a packet is transmitted. Paragraphs 62 and 67 further teaches methods by which a communication device can determine if a channel is idle. The first is by use of preamble detection. The second is by measuring RSSI and determine whether this RSSI exceeds and energy detection threshold.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Oteri with the teachings of Itagaki since such a modification would have involved the mere application of a known technique (the IEEE standard’s EDCA algorithm and the Preamble Detection and/or Energy Detection threshold) to a piece of prior art ready for improvement (the CCA determinations as disclosed by Oterei).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

RE claim 14, Oteri in view of Itagaki discloses apparatus of Claim 13 as set forth above. Note that Oteri further discloses wherein, in performing the transmission on at least the non-primary subband, the processor is configured to perform operations comprising: independently determining a first transmit power for transmission on the primary subband and a second transmit power for transmission on the non-primary subband based on a respective allowed transmit power over each of the primary subband and the non-primary subband; and performing, via the transceiver, a respective transmission on each of the primary subband and the non-primary subband using the first transmit power and the second transmit power, respectively (Paragraphs 237, 274 and 278-282).
RE claim 16, Oteri in view of Itagaki discloses apparatus of Claim 13 as set forth above. Note that Oteri further discloses wherein, in performing the transmission on at least the non-primary subband, the processor is configured to perform operations comprising: performing, via the transceiver, physical channel sensing on the non-primary subband or a non-primary channel in the non-primary subband; and adjusting the transmit power in transmission on the non-primary subband or the non-primary channel based on a result of the physical channel sensing (Paragraphs 237, 274 and 278-282).
Claims 5-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view Itagaki and further in view of Li et al. (US 10,484,944, Li hereafter).
RE claim 5 and 17, Oteri in view of Itagaki discloses method of Claim 1 and apparatus of claim 13 as set forth above. Note that Itagaki further teaches wherein the performing of the physical channel sensing on the non-primary subband or the non-primary channel comprises performing EDCA backoff on the non-primary channel based on the physical channel sensing with either or both of PD and energy detection ED (Paragraphs 51 teaches Enhanced Distributed Channel Access or EDCA which is stated as a known channel access algorithm of the IEEE 802.11 standard. A backoff counter is used to determine whether a given channel is idle or not. If a channel is determined to be idle, a packet is transmitted. Paragraphs 62 and 67 further teaches methods by which a communication device can determine if a channel is idle. The first is by use of preamble detection. The second is by measuring RSSI and determine whether this RSSI exceeds and energy detection threshold.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Oteri with the teachings of Itagaki since such a modification would have involved the mere application of a known technique (the IEEE standard’s EDCA algorithm and the Preamble Detection and/or Energy Detection threshold) to a piece of prior art ready for improvement (the CCA determinations as disclosed by Oterei).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Oteri in view of Itagaki does not explicitly disclose wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing either: reducing a transmit power on the non-primary subband or the non-primary channel by a predetermined amount to result in a reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a first threshold; or setting the transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a second threshold, wherein the second threshold is lower than the first threshold.
However, Li teaches wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing either: reducing a transmit power on the non-primary subband or the non-primary channel by a predetermined amount to result in a reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a first threshold; or setting the transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a second threshold, wherein the second threshold is lower than the first threshold (Column 17 lines 4-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Oteri in view of Itagaki with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 6, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Itagaki further teaches wherein the performing of the physical channel sensing on the non-primary subband or the non-primary channel comprises performing EDCA backoff on the non-primary channel based on the physical channel sensing with PD (Paragraphs 51 teaches Enhanced Distributed Channel Access or EDCA which is stated as a known channel access algorithm of the IEEE 802.11 standard. A backoff counter is used to determine whether a given channel is idle or not. If a channel is determined to be idle, a packet is transmitted. Paragraphs 62 and 67 further teaches methods by which a communication device can determine if a channel is idle. The first is by use of preamble detection. The second is by measuring RSSI and determine whether this RSSI exceeds and energy detection threshold.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Oteri with the teachings of Itagaki since such a modification would have involved the mere application of a known technique (the IEEE standard’s EDCA algorithm and the Preamble Detection and/or Energy Detection threshold) to a piece of prior art ready for improvement (the CCA determinations as disclosed by Oterei).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Oteri in view of Itagaki does not explicitly disclose wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing one of: setting a transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that a PD threshold used in the physical channel sensing is a minimum threshold; reducing the reference transmit power by an amount equal to a difference between a maximum threshold and the minimum threshold to result in a first reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the PD threshold used in the physical channel sensing is the maximum threshold; or reducing the reference transmit power by an amount equal to a difference between the PD threshold and the minimum threshold to result in a second reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the PD threshold used in the physical channel sensing is between the minimum threshold and the maximum threshold.
However, Li teaches wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing one of: setting a transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that a PD threshold used in the physical channel sensing is a minimum threshold; reducing the reference transmit power by an amount equal to a difference between a maximum threshold and the minimum threshold to result in a first reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the PD threshold used in the physical channel sensing is the maximum threshold; or reducing the reference transmit power by an amount equal to a difference between the PD threshold and the minimum threshold to result in a second reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the PD threshold used in the physical channel sensing is between the minimum threshold and the maximum threshold (Column 17 lines 4-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Oteri in view of Itagaki with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 7, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri in view of Itagaki further discloses wherein the performing of the physical channel sensing on the non-primary subband or the non-primary channel comprises performing ED (Itagaki: Paragraphs 51 teaches Enhanced Distributed Channel Access or EDCA which is stated as a known channel access algorithm of the IEEE 802.11 standard. A backoff counter is used to determine whether a given channel is idle or not. If a channel is determined to be idle, a packet is transmitted. Paragraphs 62 and 67 further teaches methods by which a communication device can determine if a channel is idle. The first is by use of preamble detection. The second is by measuring RSSI and determine whether this RSSI exceeds and energy detection threshold.) during a point coordination function (PCF) inter- frame space (PIFS) before a start of transmission on the non-primary channel (Oteri: Paragraphs 225 and 281-282)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Oteri with the teachings of Itagaki since such a modification would have involved the mere application of a known technique (the IEEE standard’s EDCA algorithm and the Preamble Detection and/or Energy Detection threshold) to a piece of prior art ready for improvement (the CCA determinations as disclosed by Oterei).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Oteri in view of Itagaki does not explicitly disclose wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing either: reducing a transmit power on the non-primary subband or the non-primary channel by a predetermined amount to result in a reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a first ED threshold; or setting the transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a second ED threshold, wherein the first ED threshold is a default threshold and the second ED threshold is lower than the first ED threshold.
However, Li teaches wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing either: reducing a transmit power on the non-primary subband or the non-primary channel by a predetermined amount to result in a reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a first ED threshold; or setting the transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that the non-primary channel is determined idle using a second ED threshold, wherein the first ED threshold is a default threshold and the second ED threshold is lower than the first ED threshold. (Column 17 lines 4-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Oteri in view of Itagaki with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 8, Oteri in view of Itagaki discloses method of Claim 1 as set forth above. Note that Oteri in view of Itagaki further discloses wherein the performing of the physical channel sensing on the non-primary subband or the non-primary channel comprises performing ED (Itagaki: Paragraphs 51 teaches Enhanced Distributed Channel Access or EDCA which is stated as a known channel access algorithm of the IEEE 802.11 standard. A backoff counter is used to determine whether a given channel is idle or not. If a channel is determined to be idle, a packet is transmitted. Paragraphs 62 and 67 further teaches methods by which a communication device can determine if a channel is idle. The first is by use of preamble detection. The second is by measuring RSSI and determine whether this RSSI exceeds and energy detection threshold.) during a point coordination function (PCF) inter- frame space (PIFS) before a start of transmission on the non-primary channel (Oteri: Paragraphs 225 and 281-282)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Oteri with the teachings of Itagaki since such a modification would have involved the mere application of a known technique (the IEEE standard’s EDCA algorithm and the Preamble Detection and/or Energy Detection threshold) to a piece of prior art ready for improvement (the CCA determinations as disclosed by Oterei).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Oteri in view of Itagaki does not explicitly disclose wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing one of: setting a transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that an ED threshold is a minimum threshold; reducing the reference transmit power by an amount equal to a difference between a maximum threshold and the minimum threshold to result in a first reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the ED threshold is the maximum threshold; or reducing the reference transmit power by an amount equal to a difference between the ED threshold and the minimum threshold to result in a second reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the ED threshold is between the minimum threshold and the maximum threshold.
However, Li teaches wherein the adjusting of the transmit power in transmission on the non-primary subband or the non-primary channel comprises performing one of: setting a transmit power on the non-primary subband or the non-primary channel as a reference transmit power used in transmission on the non-primary subband or the non-primary channel in an event that an ED threshold is a minimum threshold; reducing the reference transmit power by an amount equal to a difference between a maximum threshold and the minimum threshold to result in a first reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the ED threshold is the maximum threshold; or reducing the reference transmit power by an amount equal to a difference between the ED threshold and the minimum threshold to result in a second reduced transmit power in transmission on the non-primary subband or the non-primary channel in an event that the ED threshold is between the minimum threshold and the maximum threshold. (Column 17 lines 4-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Oteri in view of Itagaki with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461